Case 1:21-cv-00216-DCJ-JPM Document 32 Filed 05/18/21 Page 1 of 1 PageID #: 69




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 **SANCTIONED/BARRED**                       CIVIL DOCKET NO. 1:21-CV-00216-P
 DONTRALE DEMARKO PHILLIPS,
 #464769, Plaintiff

 VERSUS                                      JUDGE DAVID C. JOSEPH

 DAVID FOSHEE, ET AL,                        MAGISTRATE JUDGE JOSEPH H.L.
 Defendants                                  PEREZ-MONTES

                                   JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 30], and after a de novo review of the record,

including the Objection filed by Plaintiff [ECF No. 31], having determined that the

Magistrate Judge’s findings and recommendations are correct under the applicable

law;

       IT IS HEREBY ORDERED that Plaintiff’s civil rights Complaint [ECF No. 15]

and all Amended Complaints are DENIED and DISMISSED WITH PREJUDICE

under 28 U.S.C. § 1915A, for failure to state a claim upon which relief can be granted.

       The Clerk of Court is instructed to send a copy of this Judgment to the keeper

of the three strikes list in Tyler, Texas.

       THUS, DONE AND SIGNED in Chambers on this 17th day of May 2021.




                                             DAVID C. JOSEPH
                                             UNITED STATES DISTRICT JUDGE
